  

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement by and between Verso Corporation, a Delaware
corporation (the “Company”), and Leslie T. Lederer (“Executive”) (each a “Party”
and collectively, the “Parties”) is made as of November 11, 2019 (the “Effective
Date”).

 

WHEREAS, Executive currently serves as the Company’s Interim Chief Executive
Officer pursuant to an employment agreement with Company, dated as of April 5,
2019 (the “Prior Agreement”);

 

WHEREAS, the Company has entered into the certain Membership Interest Purchase
Agreement, dated as of November 11, 2019, by and among Pixelle Specialty
Solutions LLC as purchaser, Verso Paper Holding LLC, as seller, the Company, as
seller parent, and Verso Androscoggin LLC, as the target company (the
“Transaction Agreement”), pursuant to which Pixelle Specialty Solutions LLC will
acquire 100% of the issued and outstanding membership interests of Verso
Androscoggin LLC (the “Transaction”);

 

WHEREAS, in connection with the completion of the Transaction Agreement,
Executive has determined to step down as the Interim Chief Executive Officer of
the Company in order to fully focus on facilitating the consummation of the
Transaction; and

 

WHEREAS, in connection with the change in Executive’s position, the Company and
Executive desire to enter into this employment agreement (the “Agreement”) to
secure Executive’s continuing employment through the Closing Date (as defined in
the Transaction Agreement) pursuant to the terms, provisions and conditions set
forth herein, which will govern the terms of Executive’s employment with the
Company as of the Effective Date.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

 

1.           Employment Period. Subject to earlier termination in accordance
with Section 3 hereof, Executive shall be employed by the Company for a period
commencing on the Effective Date and continuing until terminated pursuant to
Section 3 hereof (the “Employment Period”).

 

2.           Terms of Employment.

 

(a)               Position. During the Employment Period, Executive shall serve
as Senior Transaction Advisor (“Advisor”) of the Company and will perform such
duties with regard to the Transaction as are prescribed from time to time by the
Board of Directors of the Company (the “Board”). During the Employment Period,
Executive shall report directly to the Board. Due to the interim nature of
Executive’s position, Executive shall be exempt from any minimum stock ownership
requirements that would otherwise apply to executive officers of the Company.

 

(b)               Duties. During the Employment Period, Executive shall have
such responsibilities, duties, and authority that are commensurate with the
position of Advisor, subject at all times to the control of the Board, and shall
perform such services consistent with such position as shall be assigned to
Executive from time to time by the Board. During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to use Executive’s commercially reasonable
efforts to perform faithfully, effectively and efficiently Executive’s
responsibilities and obligations hereunder; provided, however, that Executive
shall be permitted to engage in charitable and educational activities, to manage
Executive’s personal and family investments, to participate as a member of
boards of directors and to engage in consulting services for other
organizations, to the extent such activities are not competitive with the
business of the Company, do not materially interfere with the performance of
Executive’s duties for the Company and are otherwise consistent with the
Company’s governance policies.

 



 

 

 

(c)               Compensation.

 

(i)                 Base Salary. During the Employment Period, Executive shall
receive a base salary at the annual rate of two hundred and forty thousand
dollars ($240,000) less all applicable withholdings, which shall be paid in cash
in accordance with the customary payroll practices of the Company and prorated
for partial calendar years of employment (as in effect from time to time, the
“Base Salary”).

 

(ii)              Incentive Equity Award. Upon execution of the Prior Agreement,
Executive was granted restricted stock units (“RSUs”) under the Notice of
Management Stock Unit Award, Time-Based, dated April 5, 2019 with respect to
67,720 shares of common stock of the Company (the “Award Agreement”), pursuant
to the terms of the Verso Corporation Performance Incentive Plan. In connection
with the execution of this Agreement, the Award Agreement will be amended to
reflect the terms set forth in this Section 2(c)(ii).

 

(A)             Vesting. The RSUs have vested as to ten (10%) percent prior to
the Effective Date. The remaining ninety (90%) percent of the RSUs will vest on
the Closing Date provided, that, the Executive has been continuously employed
from the Effective Date through the Closing Date, except as otherwise provided
in this Section 2(c)(ii)(A). If Executive’s employment is terminated by the
Company without Cause or due to Executive’s disability or death prior to the
Closing Date, then any unvested RSUs shall vest on the Closing Date as if
Executive’s employment had continued through such date (the “Termination
Protection”).

 

(B)              Forfeiture. Notwithstanding anything to the contrary in this
Agreement, (i) in the event of the termination of the Executive’s employment by
the Company for any reason other than Cause or pursuant to Section 3(a)
following the Closing Date, in each case, all RSUs, whether or not vested, will
be forfeited unless Executive executes a release of claims in a form reasonably
determined by the Company consistent with common practice (“Release
Requirement”); provided that the Release Requirement shall be deemed waived by
the Company if the Company does not execute a similar release of claims against
the Executive, adapted for an individual releasee and excluding any acts of
willful malfeasance, gross negligence or breach of fiduciary duties on the part
of the Executive, (ii) in the event of the termination of the Executive’s
employment by the Company for Cause prior to the Closing Date, all RSUs, whether
or not vested, will be forfeited, and (iii) in the event of any termination of
Executive’s employment, other than a termination to which the Termination
Protection applies, all unvested RSUs will be forfeited.

 



 2 

 

 

(C)              Settlement. The Company will transfer, or cause to be
transferred, to the Executive either one share of Company common stock or a cash
payment equal to the value thereof in settlement of each outstanding vested RSU,
as soon as practicable but in no event later than ten (10) days following the
Closing Date; provided, however, if the Executive’s employment terminates prior
to the Closing Date, other than a termination by the Company for Cause, and
provided further such termination constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), subject to the satisfaction of the Release Requirement, the
Company will transfer, or cause to be transferred, to the Executive either one
share of Company common stock or a cash payment equal to the value thereof in
settlement of each outstanding vested RSU, as soon as practicable but in no
event later than ten (10) days following the Executive’s separation from
service.

 

(iii)            Benefits. During the Employment Period, Executive shall be
eligible to participate in the employee benefit plans generally available to
employees of the Company, to the extent Executive meets the eligibility
requirements of any such plans, and, in any event, subject to the terms of the
applicable plans. Executive shall be entitled to take time off for vacation or
illness in accordance with the Company’s policy for senior executives and to
receive all other fringe benefits as are from time to time made generally
available to senior executives of the Company.

 

(iv)             Expenses. During the Employment Period, Executive shall be
entitled to receive reimbursement for all reasonable business expenses and any
transportation (including travel to and from Miamisburg, Ohio) and reasonable
temporary living expenses incurred by Executive in performance of Executive’s
duties hereunder provided that Executive provides all necessary documentation in
accordance with the Company’s reasonable policies. In addition, the Company
shall reimburse Executive for all reasonable legal fees and expenses incurred by
Executive in connection with the negotiation and review of this Agreement and
any documents ancillary thereto, not in excess of $5,000 upon reasonable
substantiation.

 

3.             Termination of Employment.

 

(a)               General. Either Party may terminate Executive’s employment for
any reason (or no reason) upon thirty (30) days advance written notice. The
Executive’s employment hereunder shall automatically terminate without notice on
the business day immediately following the Closing Date.

 

(b)               Cause. Executive’s employment may be terminated at any time by
the Company for “Cause” without advance written notice. For purposes of this
Agreement, “Cause” shall mean Executive’s (i) commission of, conviction for,
plea of guilty or nolo contendere to, a felony, (ii) engaging in conduct that
constitutes fraud or embezzlement in connection with Executive’s employment
hereunder, (iii) engaging in conduct that constitutes gross negligence or
willful misconduct in connection with Executive’s employment hereunder, (iv)
breach of any material terms of Executive’s employment set forth herein that
results in material harm to the Company, (v) a material breach of the
Restrictive Covenant Agreement entered into between Executive and the Company as
of April 5, 2019 (the “Restrictive Covenant Agreement”), or (vi) continued
willful failure to substantially perform Executive’s duties or to follow a
lawful direction of the Board. Executive’s employment shall not be terminated
for “Cause” within the meaning of clauses (iv) or (vi) above unless Executive
has been given written notice stating the basis for such termination and
Executive is given fifteen (15) days to cure the act or omission that is the
basis of any such claim.

 



 3 

 

 

(c)               Death. Executive’s employment shall terminate automatically
upon Executive’s death.

 

(d)               Notice of Termination. Any termination by either Party
pursuant to Section 3(a) shall be communicated by Notice of Termination to the
other Party hereto given in accordance with Section 8(g).

 

(e)               Date of Termination. “Date of Termination” means the earliest
of (i) the date of Executive’s death, (ii) the business day immediately
following the Closing Date or (iii) the date specified in a Notice of
Termination in compliance with the applicable provisions of this Section 3.

 

4.                  Resignation of All Other Positions. Upon the execution of
this Agreement, Executive shall be deemed to have resigned from all offices,
including as Interim Chief Executive Officer, and any directorships with the
Company or any of its affiliates, and, at the Company’s request, Executive shall
execute such documents as are necessary or desirable to effectuate such
resignations.

 

5.                  Obligations of the Company upon Termination. In the event of
any termination of Executive’s employment pursuant to Section 3, the Company
will provide Executive (or Executive’s estate and/or beneficiaries, as the case
may be) with the following payments and/or benefits:(A) any earned but unpaid
Base Salary through the Date of Termination, (B)  the amount of any unpaid
expense reimbursements or other benefits to which Executive may be entitled
hereunder, and (C) any other vested payments or benefits to which Executive or
Executive’s estate may be entitled to receive under any of the Company’s benefit
plans or applicable law, in accordance with the terms of such plans or law. The
benefits described in clauses (A) and (B) of the preceding sentence shall be
paid as soon as reasonably practicable but no later than the 30th day following
the Date of Termination in a lump sum cash payment and the benefits described in
clause (C) shall be paid in accordance with the terms of such applicable plans
or law.

 

6.                  Restrictive Covenant Agreement. Executive acknowledges and
agrees that the Restrictive Covenant Agreement shall remain in full force and
effect in accordance with its terms.

 

7.                  Executive’s Representations. Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (b) Executive is
not a party to or bound by any employment agreement, non-compete agreement,
confidentiality agreement or other restriction with any other person or entity,
which would be breached by entering into this Agreement, and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 



 4 

 

 

8.General Provisions.

 

(a)               Severability. It is the desire and intent of the Parties
hereto that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any Party under this Agreement will not be materially
and adversely affected thereby, such provision, as to such jurisdiction, shall
be ineffective, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible. Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding anything to the contrary in this Agreement, it is
understood and agreed that nothing in this Agreement is intended to or shall
prevent, impede or interfere with Executive’s non-waivable right, without prior
notice to Executive, to provide information to the government, participate in
investigations, file a complaint, testify in proceedings regarding the Company’s
past or future conduct, or engage in any future activities protected under the
whistleblower statutes administered by any governmental agency, or to receive
and fully retain a monetary award from a government-administered whistleblower
award program for providing information directly to a government agency.

 

(b)               Entire Agreement and Effectiveness. Effective as of the
Effective Date, this Agreement and the Restrictive Covenant Agreement embody the
complete agreement and understanding among the Parties hereto with respect to
the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the Parties, written or oral, which
may have related to the subject matter hereof in any way, including without
limitation the Prior Agreement.

 

(c)               Successors and Assigns.

 

(i)                 This Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 



 5 

 

 

(ii)              This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets that
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

(d)               Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE THAT WOULD CAUSE
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL
CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER
SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE
LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

(e)               Enforcement.

 

(i)                        Arbitration. Except as otherwise provided for in the
Restrictive Covenant Agreement, any controversy, dispute or claim arising out of
or relating to this Agreement, or its interpretation, application,
implementation, breach or enforcement which the Parties are unable to resolve by
mutual agreement, shall be settled by submission by either Executive or the
Company of the controversy, claim or dispute to binding arbitration in
Cincinnati, Ohio (unless the Parties agree in writing to a different location),
before a single arbitrator in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association then in effect. In any such
arbitration proceeding the Parties agree to provide all discovery deemed
necessary by the arbitrator. The decision and award made by the arbitrator shall
be accompanied by a reasoned opinion, and shall be final, binding and conclusive
on all Parties hereto for all purposes, and judgment may be entered thereon in
any court having jurisdiction thereof. The Company will bear the totality of the
arbitrator’s and administrative fees and costs. Each Party shall bear its own
litigation costs and expenses; provided, however, that the arbitrator shall have
the discretion to award the prevailing Party reimbursement of its or his
reasonable attorney’s fees and costs, if such an award may be granted under the
applicable statute at issue in the proceeding. Upon the request of any of the
parties, at any time prior to the beginning of the arbitration hearing the
parties may attempt in good faith to settle the dispute by mediation
administered by the American Arbitration Association. The Company will bear the
totality of the mediator’s fee and administrative fees and costs.

 

(ii)                        Remedies. All remedies hereunder are cumulative, are
in addition to any other remedies provided for by law and may, to the extent
permitted by law, be exercised concurrently or separately, and the exercise of
any one remedy shall not be deemed to be an election of such remedy or to
preclude the exercise of any other remedy.

 



 6 

 

 

(iii)            Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(f)                Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Executive and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.

 

(g)               Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, transmitted via electronic
mail, mailed by first class mail (postage prepaid and return receipt requested)
or sent by reputable overnight courier service (charges prepaid) to the
recipient at the address below indicated or at such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party. Notices will be deemed to have been given
hereunder and received when delivered personally, when received if transmitted
via electronic mail, five (5) days after deposit in the U.S. mail and one day
after deposit for overnight delivery with a reputable overnight courier service.

 

If to the Company, to:

 

Verso Corporation

8540 Gander Creek Drive

Miamisburg, Ohio 45342

Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park

New York, NY 10036
Facsimile: (212) 872-1002
Attention: Kerry Berchem

Email: kberchem@akingump.com

 

If to Executive, to:

 

Executive’s home and/or email address most recently on file with the Company

 

With a copy (which shall not constitute notice) to:

 

Sidley Austin LLP
1 S. Dearborn Street
Chicago, IL 60603
Attention: Matthew E. Johnson
Email: mjohnson@sidley.com

 



 7 

 

 

(h)               Withholdings Taxes. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

(i)                 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby indefinitely.

 

(j)                 Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. All references to a “Section” in this Agreement are to a section of
this Agreement unless otherwise noted.

 

(k)               Construction. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Agreement shall
be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.

 

(l)                 Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(m)        Indemnification. During the Executive’s employment and service as a
director or officer (or both) and at all times thereafter during which the
Executive may be subject to liability, the Executive shall be entitled to
indemnification set forth in the Company’s Certificate of Incorporation and
Bylaws and to the maximum extent allowed under the laws of the State of
Delaware, and he shall be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
officers against all costs, charges and expenses incurred or sustained by him in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company or any of its subsidiaries (other than any dispute, claim or controversy
arising under or relating to this Agreement). Notwithstanding anything to the
contrary herein, the Executive’s rights under this Section 7(m) shall survive
the termination of his employment for any reason and the expiration of this
Agreement for any reason.

 



 8 

 

 

(n)       Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Code, or shall comply with the requirements of such
provision. Notwithstanding anything in this Agreement or elsewhere to the
contrary, distributions upon termination of Executive’s employment may only be
made upon a “separation from service” as determined under Section 409A of the
Code. Each payment under this Agreement or otherwise shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code. To the extent that
any reimbursements pursuant to this Agreement or otherwise are taxable to
Executive, any reimbursement payment due to Executive shall be paid to Executive
on or before the last day of Executive’s taxable year following the taxable year
in which the related expense was incurred; provided, that, Executive has
provided the Company written documentation of such expenses in a timely fashion
and such expenses otherwise satisfy the Company’ expense reimbursement policies.
Reimbursements pursuant to this Agreement or otherwise are not subject to
liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.
Notwithstanding any provision in this Agreement to the contrary, if on the date
of his termination from employment with the Company Executive is deemed to be a
“specified employee” within the meaning of Code Section 409A and the Final
Treasury Regulations using the identification methodology selected by the
Company from time to time, or if none, the default methodology under Code
Section 409A, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Code Section 409A shall be delayed and paid or provided
(or commence, in the case of installments) on the first payroll date on or
following the earlier of (i) the date which is six (6) months and one (1) day
after Executive’s termination of employment for any reason other than death, and
(ii) the date of Executive’s death, and any remaining payments and benefits
shall be paid or provided in accordance with the normal payment dates specified
for such payment or benefit. For purposes of clarity, the six (6) month delay
shall not apply in the case of severance contemplated by Treasury Regulations
Section 1.409A-1(b)(9)(iii) to the extent of the limits set forth therein.
Notwithstanding any of the foregoing to the contrary, the Company and its
respective officers, directors, employees, or agents make no guarantee that the
terms of this Agreement as written comply with, or are exempt from, the
provisions of Code Section 409A, and none of the foregoing shall have any
liability for the failure of the terms of this Agreement as written to comply
with, or be exempt from, the provisions of Code Section 409A.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 9 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 



  Verso Corporation             By: /s/ Alan Carr     Name:  Alan Carr     Its:
Co-Chairman of the Board                             EXECUTIVE             /s/
Leslie T. Lederer     Leslie T. Lederer  



 

 

 



Signature Page to Employment Agreement

 



 



 

 

 

